Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MATTHEW G. GRANTHAM                                 TODD A. WHITEHURST
Bowers, Brewer, Garrett & Wiley, LLP                Indiana Department of Child Services
Huntington, Indiana                                 Wabash, Indiana

                                                    ROBERT J. HENKE
                                                    DCS Central Administration
                                                    Indianapolis, Indiana


                                                                             Apr 26 2013, 8:25 am
                                  IN THE
                        COURT OF APPEALS OF INDIANA

IN RE THE TERMINATION OF THE                        )
PARENT-CHILD RELATIONSHIP OF                        )
C.R. (Minor Child) and                              )
                                                    )
T.R. (Mother),                                      )
                                                    )
       Appellant-Respondent,                        )
                                                    )
                 vs.                                )      No. 35A05-1208-JT-435
                                                    )
THE INDIANA DEPARTMENT OF CHILD                     )
SERVICES,                                           )
                                                    )
       Appellee-Petitioner.                         )


                       APPEAL FROM THE HUNTINGTON SUPERIOR COURT
                              The Honorable Thomas M. Hakes, Judge
                                   Cause No. 35C01-1103-JT-5


                                          April 26, 2013

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
         T.R. (“Mother”) appeals the trial court’s order involuntarily terminating her parental

rights to her child, C.R. Among other things, Mother contends that the trial court’s findings

are insufficient to support its judgment because they merely summarize the witnesses’

testimony and “do not reflect the trial court’s independent judgment as to what the specific

facts of her case were.” Appellant’s Br. at 8. She asserts that, “[a]t a minimum, this Court

should order a remand so that the trial court can submit appropriate findings of fact and

conclusions of law.” Id. The Indiana Department of Child Services agrees. Appellee’s Br.

at 12.

         This Court has said,

         A court or an administrative agency does not find something to be a fact by
         merely reciting that a witness testified to X, Y, or Z. Rather, the trier of fact
         must find that what the witness testified to is the fact. Additionally, the trier of
         fact must adopt the testimony of the witness before the “finding” may be
         considered a finding of fact.

In re Adoption of T.J.F., 798 N.E.2d 867, 874 (Ind. Ct. App. 2003) (citations omitted). The

trial court failed to do so here. See, e.g., Appellant’s App. at 12 (“The Family Case Manager

(FCM), John Lane, testified to the following: ….”); id. at 13 (“The service provider from the

Bowen Center, Lynn Baker, testified to the following: ….”). Therefore, we reverse and

remand with instructions to enter specific factual findings and to provide an explanation as to

how the findings support the judgment. Moore v. Jasper Cnty. Dep’t of Child Servs., 894

N.E.2d 218, 224 (Ind. Ct. App. 2008).

         Reversed and remanded.

ROBB, C.J., and FRIEDLANDER, J., concur.


                                                  2